Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 11/05/2020 has been received and claims 1-20 are pending.

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
in line 27 of Claim 16, delete “sequence” and insert --sequences--;
in line 29 of Claim 16, delete “sequence” and insert --sequences--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the food sterilization process" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the food sterilization process" in lines 29-30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said filling station" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (EP2772319) in view of Martin (3041185) and Eaton (20160052767).
As to Claim 16, Hayakawa (‘319) discloses a food sterilization line (see Figures 1-8) comprising: 
- a plurality of operatively, sequentially arranged and fluidly connected process elements (16, 22, 21, 23, 24, 25, 26, 17) comprising a first and second heater (23a, 23b; 21a, 21b) operatively arranged in parallel on, respectively, a first sterilizing sequence (P) and a parallel sterilizing sequence (Q) of process elements on said food sterilization line, such that said first sequence (P) comprising said first heater (23a; 21a) can be valved (27a; 29a) off from or opened to said food sterilization line (see Figures 1-8), when said parallel sequence (Q) comprising said second heater (23b, 21b), respectively is oppositely valved (27b; 29b) off from or opened to said food processing line (see Figures 1-8); 
- wherein each of said first and parallel sequences (P, Q) comprises inlet valves (i.e. valves located on 32a to 18/19 or at A/H) and outlet valves (i.e. valves located on 32b to 18/19 or at C/J) arranged around all process elements (16, 22, 21, 23, 24, 25, 26, 17) on a sequence (P, Q) for permitting cleaning agents for use in a cleaning-in-place procedure entry to and exit from a respective sequence (P, Q), while a said respective sequence (P, Q) is valved off from food sterilization line (see Figures 1-8); 
- wherein said respective sterilizing sequences (P, Q) divert from and reunite to said food sterilization line at said respective inlet (i.e. valves located on 32a to 18/19 or at A/H) and outlet valves (i.e. valves located on 32b to 18/19 or at C/J);

	a pre-heater (22) operatively arranged on said food sterilization line upstream from said first and parallel sterilizing sequences (P, Q) before the first and parallel sterilizing sequences divert from said food sterilization line (see Figures 1-8);
	a cooler (25; 26) operatively arranged on said food sterilization line downstream from said first and parallel sterilizing sequences (P, Q) after said first and parallel sterilizing sequences (P, Q) reunite with said food sterilization line (see Figures 1-8);
	characterized in that: 
	wherein one sterilizing sequence (P or Q) is capable of being available as an operative sterilizing sequence for a food sterilization process, the other sterilizing sequence (P or Q) is capable of being not available as an operative sterilizing sequence for the food sterilization process.
While Hayakawa (‘319) does not specifically teach that the first and second heaters are direct steam heaters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize direct steam heaters for the first and second heaters in Hayakawa as a matter of choice since it was well known in the art before the effective filing date of the claimed invention to provide any type of heaters such as direct steam heaters for heating (as exemplified by Martin (‘185) - see entire document, particularly Col. 3 line 45 to Col. 5 line 9, specifically Col. 4 line 61 to Col. 5 line 9). 
	In addition, while Hayakawa (‘319) does not appear to specifically teach that the cooler (25) is a flash cooler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any type of cooler such as a flash cooler in Hayakawa as a known alternate cooler type as a matter of choice. Eaton (‘767) exemplifies that a 
As to Claim 17, Hayakawa (‘319) discloses that the food sterilization line further comprises a feed tank (16) operatively arranged on said food sterilization line upstream from said pre-heater (22) (see Figures 1-8).
As to Claim 18, Hayakawa (‘319) discloses that the food sterilization line further comprises a filling station arranged at a downstream end of said food sterilization line (see entire document, particularly Figures 1-8, Col. 7 [0034] – last 2 lines).
As to Claim 19, Hayakawa (‘319) discloses that the food sterilization line further comprises at least one indirect cooler (26) arranged on said food sterilization line after said flash cooler (25) and before, when present, said filling station (see Figures 1-8).
Thus, Claims 16-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hayakawa (‘319), Martin (‘185), and Eaton (‘767).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (EP2772319) in view of Martin (3041185) and Eaton (20160052767) as applied to claim 16 above, and further in view of Wu (20110083752).
Hayakawa (‘319), Martin (‘185), and Eaton (‘767) are relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 103.

Thus, Claim 20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hayakawa (‘319), Martin (‘185), Eaton (‘767), and Wu (‘752).

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in second full paragraph on p. 9 of Remarks in regards to Hayakawa, examiner points out that applicant's argues that the references show certain features (i.e., a cooling unit being positioned/located after a heating unit); however, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) and the claim does not exclude other components being present within the parallel sterilizing sequences.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As to applicant’s argument in regards to Eaton in second full paragraph on p. 10 of Remarks, examiner disagrees and points out that it would have been obvious and well known to one of ordinary skill in the art to utilize a flash cooler in place of a cooler of Hayakawa as a known alternate cooler in the art.
	Moreover, as to applicant’s arguments in pp. 9-10 of Remarks, examiner indicates that applicant's arguments are arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799